Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021 has been entered.
Status of Claims
-	Applicant’s Amendment filed January 8, 2021 is acknowledged.
-	Claim(s) 1, 7 is/are amended
-	Claim(s) 4 is/are canceled
-	Claim(s) 1-3, 5-10 is/are pending in the application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application is a U.S. National Phase Application of PCT International Application No. PCT/JP2018/003294 filed on January 31, 2018.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuya et al, WO-2007/132500 (machine translation) in view of Wakabayashi, U.S. Patent Publication No. 20110249241 and Inada, JP-2008156066 (machine translation).
Consider claim 1, Kazuya teaches a projection system comprising: a detection unit that detects 

an image projection unit that projects an image onto a projection target surface determined for the booth (see Kazuya figure 5, element 7 projector, 3 screen); 

a correction unit that performs correction of distortion of the image according to 



wherein the image projection unit is provided at an upper portion of the booth (see Kazuya figure 5, element 7 projector at an upper portion of the elevator), and switches the projection target surface based on a 

when 

when 

the size and position of the image 6 displayed on the screen 3 are changed and paragraph 0024 where the force by which the tilt angle of the mirror 5 is changed. The size of the image itself projected from the projector 7 may be changed. In addition, image 6 may be projected directly from projector 7 onto screen 3 without using mirror 5. In this case, the display position of the image may be changed by changing the angle of the projector 7. Furthermore, in the above example, only one of the forces that
change the position and size of the image 6 may be changed. Furthermore, a plurality of threshold values may be set, and the position and size of the image may be changed in three steps or more.).

Kazuya is silent regarding detecting a position of a user and a sensor that detects an open/closed status of a door.  Further, Kazuya does not explicitly disclose correcting distortion of an image according to a position of a user and a switched projection target surface.  In a related field of endeavor, Wakabayashi teaches a projection system for displaying advertisements in a drawing region corresponding to a person’s position so as to project an advertisement at a predetermined position on a front side of a person and suppressing distortion due to a change of position of an image to another surface positon (see Wakabayashi paragraphs 0017-0021, 0112-0117, 0199-0218, 0319-0321).  Notice that 

One of ordinary skill in the art would have been motivated to have modified Kazuya with the teachings of Wakabayashi to have detected a person’s position so as to project an advertisement in a manner to allow a person to easily recognize the contents and suppressing distortion due to a change of position of an image using known techniques with predictable results. 

Incorporation of the teachings of Wakabayashi would have resulted in a correction unit that performs correction of distortion of the image according to the position of the user (see Wakabayashi paragraphs 0017-0021, 0112-0117, 0199-0218, 0319-0321 specifically for example paragraph 0207 where sensing region range in which the position of the drawing region 911 can be moved with the projector 2 when viewed from the vertical line direction (above).), and wherein the correction unit corrects the distortion of the image according to the switched projection target surface (see Wakabayashi figure 15, where distances between portions of an image change according to image drawing positions and paragraphs 0017-0021, 0112-0117, 0199-0218, 0319-0321 specifically for example paragraph 0112-0113 where displaying (drawing) the image on the display surface, distortion occurs due to a difference in the optical path length to a display surface, for example, distortion called "trapezoidal distortion" occurs which represents a difference in the length in the lateral direction (horizontal direction) between on the upper side and the lower side of the image displayed on the display surface). When the position of the drawing region 911 or a drawable region 912 is changed as later described, at least one of the position (orientation), the shape, and the area (dimension) of the image g or the drawing region 911 displayed on the display surface 91 is distorted ).  

In the same field of endeavor, Inada teaches detecting driving information such as open/closed status of a door so as to control information to be disclosed (see Inada figure 1, element 5 and page 2, lines 15-25 where the driving information detection means 5 detects door opening / closing information from the opening / 

Consider claim 2, Kazuya as modified by Wakabayashi and Inada teaches all the limitations of claim 1 and further teaches further comprising a movement control unit that moves a projection position based on the position of the user (see Wakabayashi figure 2, element 71 human detecting sensor, 6 drawing position changing means, 8 control means, 5 activation control apparatus), wherein the correction unit corrects the image to be projected to the projection position based on the projection position (see Wakabayashi paragraphs 0017-0021, 0112-0117, 0199-0229 specifically for example paragraph 0116 where use of the activation control apparatus 5, the orientation of the image g is set in the orientation in which the human can easily see it. Paragraph 0210 where determination result (whether or not the human H is present within the sensing region S) is transmitted to the activation control apparatus 5 and paragraphs 0219-0223 where when the human H is moving within the sensing region 5, the control portion 8 controls the driving of the projector 2 such that the position of the drawing region 911 is changed to remain located forward of the moving direction m of the human H).

Consider claim 3, Kazuya as modified by Wakabayashi and Inada teaches all the limitations of claim 2 and further teaches wherein the detection unit detects a viewpoint position of the user as the position of the user, and the movement control unit moves the projection position based on the detected viewpoint position of the user (see Wakabayashi paragraphs 0017-0021, 0112-0117, 0199-0229 specifically for example paragraph 0116 where use of the activation control apparatus 5, the orientation of the image g is set in the orientation in which the human can easily see it. Paragraph 0210 where determination result (whether or not the human H is present within the sensing region S) is transmitted to the activation control apparatus 5 and paragraphs 0219-0223 where when the human H is moving within the sensing region 5, the control portion 8 controls the driving of the projector 2 such that the position of the drawing region 911 is changed to remain located forward of the moving direction m of the human H).

Consider claim 7, Kazuya as modified by Wakabayashi and Inada teaches a projection method, the method executed, by a computer (see Kazuya figure 5, element 11 display controller and Wakabayashi elements 8 control means, 5 activation control apparatus), the method comprising: 

detecting a position of a user in a booth (see Kazuya figure 3, element 15 car load detection and paragraphs 0020-0023 and Wakabayashi figure 2, element 71 human detecting sensor); 


switching a projection target surface on which an image is projected based on a detected status of the door by the sensor (see Kazuya paragraph 0025 when the car 1 is stopped and opened And display image 6 toward the landing. As information displayed at this time, for example, a message for elevator users at the hall, such as “I will go up”. Other configurations are the same as those in the first embodiment; paragraph 0027 where when force 1 starts running, video 6 is displayed on screen 3 and Inada figure 1, element 5 and page 2, lines 15-25 where the driving information detection means 5 detects door opening / closing information from the opening / closing status of the door 9 by an elevator door device (not shown) and travel direction and car position information from an 

in response to the sensor detecting the closed status, projecting the image with an inner wall of the door being the projection target surface (see Kazuya paragraphs 0025-0030 where when the elevator is running video is displayed on the screen); and 

in response to the sensor detecting the open status, projecting the image from an upper portion of the booth through the doorway onto a floor surface being the projection target surface (see Kazuya paragraphs 0025-0030 specifically for example paragraph 0028 where when elevator arrives at the destination floor, the video 6 displayed on the screen 3 is displayed on the platform); and 

performing correction of distortion of the image according to the switched projection target surface (see Kazuya figure 3, element 15 car load detection and paragraphs 0020-0023 where when the car load is higher than the threshold value, the mirror control device 14 determines that the image 6 with a large number of elevator users in the car 1 is difficult to see, and only places the image 6 at a high position. when the car load is equal to or less than the threshold value, the mirror control device 14 determines that the image 6 with a small number of elevator users in the car 1 is easy to see, and displays the image 6 to a lower position.  Where by projecting an image at a high position, the image the size and position of the image 6 displayed on the screen 3 are changed and paragraph 0024 where the force by which the tilt angle of the mirror 5 is changed. The size of the image itself projected from the projector 7 may be changed. In addition, image 6 may be projected directly from projector 7 onto screen 3 without using mirror 5. In this case, the display position of the image may be changed by changing the angle of the projector 7. Furthermore, in the above example, only one of the forces that
change the position and size of the image 6 may be changed. Furthermore, a plurality of threshold values may be set, and the position and size of the image may be changed in three steps or more; and Wakabayashi paragraphs 0017-0021, 0112-0117, 0199-0229, 0319-0321 specifically for example paragraph 0116 where use of the activation control apparatus 5, the orientation of the image g is set in the orientation in which the human can easily see it. Paragraph 0210 where determination result (whether or not the human H is present within the sensing region S) is transmitted to the activation control apparatus 5 and paragraphs 0219-0223 where when the human H is moving within the sensing region 5, the control portion 8 controls the driving of the projector 2 such that the position of the drawing region 911 is changed to remain located forward of the moving direction m of the human H. and for example paragraph 0112 where displaying (drawing) the image on the display surface, distortion occurs due to a difference in the optical path length to a display surface, for example, distortion range in which the position of the drawing region 911 can be moved with the projector 2 when viewed from the vertical line direction (above).).

Consider claim 8, Kazuya as modified by Wakabayashi and Inada teaches all the limitations of claim 7 and further teaches wherein the image is projected by an image projection unit (see Kazuya figure 5, element 7 projector).

Consider claim 9, Kazuya as modified by Wakabayashi and Inada teaches all the limitations of claim 8 and further teaches wherein the image projection unit is provided at the upper portion of the booth (see Kazuya figure 5, element 7 projector at an upper portion of the elevator).

Claim 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuya et al, WO-2007/132500 (machine translation), Wakabayashi, U.S. Patent Publication No. 20110249241 and Inada, JP-2008156066 (machine translation) in view of Kambara et al, JP-2007128307 (machine translation).

Consider claim 5, Kazuya as modified by Wakabayashi and Inada teaches all the limitations of claim 1.  Kazuya/Wakabayashi is silent regarding wherein the booth comprises a toilet bowl, and wherein an upward surface of the toilet bowl is set as the projection target surface when the user is not seated on the toilet bowl.

Kazuya discloses providing guidance/instruction to a user (see Kazuya paragraph 0025 where a message for elevator users at the hall, such as “I will go up”).  In a related field of endeavor, Kambara teaches displaying guidance instructions to a toilet user (see Kambara page 5 paragraph 8 where when the user enters the toilet and stands in front of the toilet, the operation instruction information is associated with the operation in which the user stands in front of the toilet. When the user opens the toilet lid, the voice instruction “Open the lid” is displayed, and when the user opens the toilet lid, the operation instruction information associated with the operation of the user opening the toilet lid is “Sit down. When the user exits the toilet and stands up, the operation instruction information associated with the operation that the user finishes and exits the toilet is “flowing water”.).  One of ordinary skill in the art would have been motivated to have incorporated Kazuya/Wakabayashi’s guidance/instruction projection display with Kambara’s toilet guidance so as to display the instructions in front of the user for easy viewing.

.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazuya et al, WO-2007/132500 (machine translation), Wakabayashi, U.S. Patent Publication No. 20110249241 and Inada, JP-2008156066 (machine translation) in view of Do et al, U.S. Patent No. 2009/0091529.
Consider claim 6, Kazuya as modified by Wakabayashi and Inada teaches all the limitations of claim 1.  Kazuya is silent regarding further comprising: an action detection unit that detects an action of the user; a gesture determination unit that determines whether an action of the user corresponds to a predetermined gesture; and an image control unit that controls the image to be projected according to the gesture in response to the action of the user corresponding to the gesture.

In a related field of endeavor, Do teaches displaying a graphical user interface on an elevator surface capable of rendering display content according to a user’s interaction characteristics (see Do paragraphs 0013-0014, 0018, 0030, 0046-0047, 0052).  One of ordinary skill in the art would have been motivated to have further modified Kazuya with the teachings of Do to render display content according to a user’s interaction characteristics using known techniques with predictable results.  Incorporation of Do’s teachings with Kazuya resulting in 

a gesture determination unit that determines whether an action of the user corresponds to a predetermined gesture (see Do figure 3, element 304, 306); and 

an image control unit that controls the image to be projected according to the gesture in response to the action of the user corresponding to the gesture (see Do figure 3, elements 308, 310, 314).

Response to Arguments
Applicant’s arguments, see Remarks, pages 5-6, filed January 8, 2021, with respect to the rejection(s) of the claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Inada, JP-.
2008156066 (machine translation).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nakazato et al, JP-09263368 (landing guide device of elevator).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dorothy H Harris whose telephone number is (571)270-7539.  The examiner can normally be reached on Monday - Friday 8am - 4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Dorothy Harris/Primary Examiner, Art Unit 2625